Opinión concurrente del
Juez Asociado Señor Negrón Gar-cía,
a la cual se unen el Juez Presidente Señor Andréu García y el Juez Asociado Señor Corrada Del Río.
HH
Para darle plena vigencia al poder contributivo imposi-tivo —Art. VI, Sec. 2 de nuestra Constitución, L.P.R.A., Tomo 1— la Asamblea Legislativa, a través de la Ley de Arbitrios de 1987,(1) facultó al Secretario de Hacienda a examinar documentos, expedientes, bienes, locales, pre-dios, o cualquier artículo sujeto a tributación. En el des-cargo de esta facultad administrativa y para fiscalizar la voluminosa mercancía y miles de artículos tributables que llegan a nuestra isla del exterior, el Secretario promulgó el Reglamento para la Administración y Aplicación de la Ley de Arbitrios del Estado Libre Asociado de Puerto Rico de 1987, Reglamento Núm. 3890, Departamento de Hacienda, 16 de marzo de 1989. Su Art. 6.001 impone al consignata-rio el deber de declarar en el manifiesto la cantidad y el valor de los artículos introducidos. Cuando se le requiera, permitirá que los agentes de arbitrios examinen los artícu-los recibidos o practiquen un inventario de éstos. También, cuando ajuicio de tales funcionarios sea necesario verificar la declaración de artículos, el consignatario permitirá su examen.
Para implementar estas disposiciones, el Departamento de Hacienda diseñó un procedimiento de inspección,(2) que *557pragmáticamente reconoce el carácter privado(3) que po-seen las mercancías y los paquetes, y a la par le permite realizar su labor impositiva fiscal. Cuando un paquete es seleccionado y marcado para inspección, exige que el agente de arbitrios informe y comunique al consignatario su intención de realizarla y obtenga su firma en el Aviso de Inspección. Este aviso informa que la mercancía ha sido seleccionada para inspección, y no puede ser entregada por la compañía porteadora sin haberse marcado para levante por el personal autorizado. Así también, dicho aviso esta-blece que la inspección se realizará en los predios del con-signatario y de la porteadora, o cualquiera de éstos, y que el consignatario o su representante tiene derecho a estar presente.
Durante el proceso de inspección, el agente anotará la hora de su llegada al lugar y el tipo de inspección que realizará. Corroborará el contenido del paquete contra los artículos registrados en el manifiesto. Registrará toda dis-crepancia e informará al consignatario que el paquete se retiene hasta que se paguen los impuestos adicionales y las penalidades.
De inicialmente no estar presente el consignatario, la inspección no se realizará. Por otro lado, de impedírsele al agente inspeccionar, el proceso se detendrá y programará para una nueva fecha la inspección. Aunque el procedi-miento de inspección no lo dispone expresamente, es lógico y razonable que si la persona notificada para esta segunda inspección no acude ni realiza diligencia alguna, el Depar-tamento de Hacienda está discrecionalmente facultado para abrir e inspeccionar el paquete a los fines de determi-nar el valor real de los bienes, y cotejarlo contra los decla-rados en el manifiesto.(4)
*558A la luz de esta sucinta normativa, evaluemos la solu-ción jurídica del recurso teniendo en mente que de la vali-dez de la actuación del agente administrativo, dependerá si se suprime en este caso penal la evidencia ocupada, con-sistente de marihuana.
II
Las investigaciones administrativas están sujetas a la garantía provista por el Art. II, Sec. 10 de nuestra Consti-tución, supra, contra allanamientos, registros e incautacio-nes irrazonables. A su amparo, en E.L.A. v. Coca Cola Bott. Co., 115 D.P.R. 197 (1984), resolvimos que aun cuando un estatuto autorice a una agencia administrativa a realizar un registro, como regla general, será irrazonable per se de llevarse a cabo sin una orden judicial previa. Esta regla prevalece “a menos que se consienta al registro, directa o indirectamente, o circunstancias de emergencia requieran lo contrario y el peso de los intereses en conflicto exija una solución distinta”. (Enfasis suplido.) E.L.A. v. Coca Cola Bott. Co., supra, pág. 208.
El Art. 8.001 de la Ley de Arbitrios de 1987 (13 L.P.R.A. ant. see. 7351) concede al Secretario de Hacienda la facul-tad de examinar aquellos artículos sujetos a tributación. En el presente caso, a diferencia de E.L.A. v. Coca Cola Bott. Co., supra, la agencia diseñó un plan administrativo dirigido a proteger el derecho a la intimidad y simultánea-mente poder realizar su misión impositiva fiscal. El proce-dimiento de inspección preparado por el Departamento de Hacienda requiere inicialmente el consentimiento del con-signatario para realizar la investigación y, además, exige su presencia o la de su representante en la inspección. Ante esta salvaguarda del derecho constitucional a la inti-midad, no es necesaria la expedición de una orden judicial para registrar aquellos artículos sujetos a tributación, ya que según el procedimiento, antes de realizarse la inspec-*559ción el consignatario deberá consentir expresa o implícitamente.
III
En el caso de autos, el Sr. Héctor E. Domenech, inspector del Departamento de Hacienda, ante una posible eva-sión de impuestos a través del uso de correo privado, abrió y examinó un paquete cuyo manifiesto señalaba que conte-nía un brazalete y una cadena con un valor total de diez dólares ($10.00).
Ante esa incongruencia en el manifiesto, debió seleccio-nar el paquete para examen según el procedimiento establecido. Inexplicablemente, no lo siguió. No hay en autos prueba sobre circunstancias urgentes que requirieran justificar apartarse del procedimiento. Al así actuar, violó el procedimiento administrativo establecido por el propio Departamento de Hacienda que recoge satisfactoriamente la protección constitucional contra registros irrazonables y el derecho a la intimidad.
La evidencia debe suprimirse.
— O —

 Ley Núm. 5 de 8 de octubre de 1987 (13 L.P.R.A. ant. see. 7351) vigente y aplicable a los hechos ante nos. Esta ley fue derogada por la Ley Núm. 120 de 31 de octubre de 1994 (13 L.P.R.A. see. 8001-8005) que le concede al Secretario idénticas facultades a las otorgadas por la ley anterior. 13 L.P.R.A. see. 8140.


 Departamento de Hacienda, Área de Rentas Internas y Recaudaciones, Ne-gociado de Arbitrios, 30 de noviembre de 1989.


 El Tribunal Supremo federal resolvió que existe expectativa a la intimidad sobre las cartas y paquetes sellados, enviados a través del correo estatal o mediante los servicios de correo privado. United States v. Jacobsen, 466 U.S. 109 (1984).


 Como es sabido, no existe protección constitucional respecto a registros sobre bienes abandonados; se configura un consentimiento implícito.